Exhibit 10.1





































COMMON STOCK PURCHASE AGREEMENT

by and between

VolitionRX Limited

and

The Purchasers Identified on Schedule I Hereto




February 26, 2014





--------------------------------------------------------------------------------

TABLE OF CONTENTS




 

Page

1. PURCHASE AND SALE

4

 

(a)

Authorization of Shares.

4

 

(b)

Purchase of Shares and Warrant.

4

2. THE CLOSING

4

 

(a)

Closing Date.

4

 

(b)

Form of Payment.

4

 

(c)

Conditions to the Purchasers’ Obligation to Purchase the Shares.

5

 

(d)

Conditions to the Company’s Obligation to Issue and Sell the Shares.

5

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

 

(a)

Organization and Qualification.

6

 

(b)

Authorization; Enforcement; Validity.

6

 

(c)

Capitalization.

7

 

(d)

Issuance of Shares.

7

 

(e)

No Conflicts.

7

 

(f)

No Violation or Default.

7

 

(g)

SEC Documents.

8

 

(h)

Financial Statements.

8

 

(i)

No Material Adverse Change.

8

 

(j)

Independent Accountants.

8

 

(k)

Title to Intellectual Property.

9

 

(l)

Licenses and Permits.

9

 

(m)

Environmental Matters.

9

 

(n)

Tax Matters.

9

 

(o)

Internal Control over Financial Reporting.

9

 

(p)

Disclosure Controls and Procedures.

10

 

(q)

Absence of Litigation.

10

 

(r)

Investment Company Act.

10

 

(s)

Certain Fees.

10

 

(t)

Regulation.

10

4. PURCHASERS’ REPRESENTATIONS AND WARRANTIES

10

 

(a)

Transfer or Resale.

10

 

(b)

Investment Purpose.

10

 

(c)

General Solicitation.

10

 

(d)

Information.

11

 

(e)

Reliance on Exemptions; Purchaser Status.

11

 

(f)

No Governmental Review.

11

 

(g)

Authorization; Enforcement; Validity.

11

 

(h)

No Conflicts.

11

 

(i)

Residency.

11

5. RESTRICTIONS ON TRANSFER

12

 

(a)

Resales.

12

 

(b)

Rule 144.

12

 

(c)

Legends.

12

 

(d)

Legend Removal.

12

6. OTHER AGREEMENTS AND COVENANTS

13

 

(a)

Form D; Blue Sky Filings.

13

 

(b)

Reservation of Shares.

13

 

(c)

Exchange Act Filings.

13

 

(d)

Integration.

13

 

(e)

Expenses.

13

 

(f)

Purchaser Exchange Act Filings.

13

 

(g)

Participation in Future Financing.

14

 

(h)

Anti-Dilution.

15

7. PUBLIC STATEMENTS

15





2




--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)




8. MISCELLANEOUS

15

 

(a)

Governing Law.

15

 

(b)

Entire Agreement.

15

 

(c)

Amendments and Waivers.

15

 

(d)

Notices.

16

 

(e)

No Strict Construction.

16

 

(f)

Further Assurances.

16

 

(g)

Severability.

16

 

(h)

Successors and Assigns.

17

 

(i)

Survival.

17

 

(j)

No Third-Party Beneficiaries.

17

 

(k)

Replacement of Securities.

17

 

(l)

Independent Nature of Purchasers’ Obligations and Rights.

17

 

(m)

Business Day.

17

 

(n)

Headings.

17

 

(o)

Execution.

18




SCHEDULES

Schedule I – List of Purchasers

Schedule II - Outstanding Contractual Rights

Schedule III - Registration Rights

Schedule IV – Certain Fees




EXHIBITS

Exhibit A – Form of Warrant

Exhibit B– Registration Rights Agreement








3




--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT




This Common Stock Purchase Agreement (this “Agreement”) dated as of February 26,
2014 is made by and between VolitionRX Limited, a Delaware corporation, (the
“Company”), and each purchaser identified on Schedule I hereto (each a
“Purchaser”), and together, the “Purchasers”).




RECITALS




In accordance with the terms and conditions of this Agreement and pursuant to
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”), the Company has agreed to issue and sell, and each Purchaser
has agreed to purchase a number of shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), and a warrant to purchase a number
of shares of Common Stock (the “Warrant”, and together with all such warrants
being issued to Purchasers under this Agreement, the “Warrants”), each as set
forth opposite such Purchaser’s name on Schedule I to this Agreement.  




The Purchasers shall have agreed to purchase at least $2,000,000 (the “Minimum
Investment Amount”) and no more than $3,000,000 in the aggregate of Shares and
Warrants pursuant to this Agreement in order for the Closing to occur.




NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
hereby agree as follows:




1.

PURCHASE AND SALE




(a)

Authorization of Shares.  




The Company has authorized (i) the sale and issuance to the Purchasers of the
shares of Common Stock, (ii) the sale and issuance to the Purchasers of the
Warrants, and (iii) the issuance of shares of Common Stock to be issued upon
exercise of the Warrants (the “Warrant Shares”).




(b)

Purchase of Shares and Warrant.  




At the Closing (as defined below), the Company shall issue and sell to each
Purchaser, and each Purchaser shall purchase from the Company, upon the terms
and subject to the conditions set forth herein (i) the number of shares of
Common Stock set forth opposite such Purchaser’s name on Schedule I to this
Agreement (the “Shares”) and (ii) a Warrant to purchase the number of shares of
Common Stock set forth opposite such Purchaser’s name on Schedule I to this
Agreement, for an aggregate purchase price as set forth opposite such
Purchaser’s name on Schedule I to this Agreement (the “Purchase Price”), based
on a purchase price per Share of $2.00 (the “Per Share Purchase Price”).  




2.

THE CLOSING




(a)

Closing Date.  




The date and time of the closing of the purchase and sale of the Shares and
Warrants (the “Closing”) shall occur on February 26, 2014 at 5:00 p.m. Pacific
time, at the offices of Stradling Yocca Carlson & Rauth, P.C., 660 Newport
Center Drive, Suite 1600, Newport Beach, California 92660 (subject to the
satisfaction or waiver of the conditions set forth in Subsections (c) and (d) of
this Section 2), or at such other location, date and time as may be agreed upon
between the Company and the Purchasers (the “Closing Date”).  To the extent that
the Minimum Investment Amount is not obtained, the Closing shall not occur and
the Company shall promptly return any investment amounts received from the
Purchasers without any interest thereon.




(b)

Form of Payment.  




On the Closing Date, each Purchaser shall pay the Company the Purchase Price for
the Shares and Warrants to be issued and sold to such Purchaser, by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions previously provided to the Purchaser, and, in accordance with
Section 2(c) below, the Company shall deliver to the Purchaser the original
certificate or certificates representing the Shares and the original Warrant,
each registered in the name of the Purchaser.








4




--------------------------------------------------------------------------------



(c)

Conditions to the Purchasers’ Obligation to Purchase the Shares.  




Each Purchaser’s obligation to purchase the Shares and the Warrant shall be
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Purchaser’s
sole benefit and may be waived by such Purchaser at any time in its sole
discretion:




(i)

receipt of a copy of this Agreement executed by the Company;




(ii)

evidence of instructions from the Company to the transfer agent for the Common
Stock with respect to the issuance and delivery of one or more certificates
representing the Shares;




(iii)

receipt of a copy of the Warrant in the form attached as Exhibit A, duly
executed by the Company (with the original to be delivered within ten calendar
days following the Closing Date);




(iv)

the Purchasers shall have agreed to purchase at least the Minimum Investment
Amount;




(v)

the Company shall have delivered to the Purchasers a Compliance Certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the effect that the conditions specified in subsections (vi), and (vii)
of this Section 2(c) have been satisfied;




(vi)

the Company shall have delivered to the Purchasers a certificate of its
Secretary certifying as to (A) the resolutions of the Board of Directors of the
Company (the “Board”) approving this Agreement and the transactions contemplated
hereby, including the actions required by the Company pursuant to this Section
2(c); and (B) good standing certificates with respect to the Company from the
applicable authority(ies) in Delaware and any other jurisdiction in which the
Company is qualified to do business dated a recent date before Closing;




(vii)

the representations and warranties of the Company in this Agreement shall be
true, correct and complete as of the Closing Date (except for representations
and warranties that speak as of a specific date, which shall be true, correct
and complete as of such date) and the Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing;




(viii)

no temporary restraining order, preliminary or permanent injunction or other
order or decree, and no other legal restraint or prohibition, shall exist which
questions the validity of this Agreement or the right of the Company or any
Purchaser, as the case may be, to enter into this Agreement or prevents or could
reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any proceeding have been commenced or
threatened with respect to the foregoing;




(ix)

the Company shall have executed and delivered the Registration Rights Agreement
in substantially the form attached as Exhibit B (the “Registration Rights
Agreement”) covering the registration for resale by the Purchasers of the Shares
and the Warrant Shares;




(x)

delivery of a legal opinion of Stradling Yocca Carlson & Rauth, P.C., Company
counsel, in form and substance reasonably satisfactory to the Purchasers; and




(xi)

receipt of such other information, certificates and documents as the Purchasers
may reasonably request.




(d)

Conditions to the Company’s Obligation to Issue and Sell the Shares.  




The Company’s obligation to issue and sell the Shares shall be subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:




(i)

receipt of a copy of this Agreement and the Registration Rights Agreement
executed by each Purchaser;








5




--------------------------------------------------------------------------------



(ii)

receipt of the Purchase Price from each Purchaser;




(iii)

the representations and warranties of each Purchaser in this Agreement shall be
true, correct and complete as of the date of this Agreement and the Closing Date
(except for representations and warranties that speak as of a specific date,
which shall be true, correct and complete as of such date) and each Purchaser
shall have performed, satisfied and complied with in all material respects the
covenants, agreements and conditions of such Purchaser to be performed,
satisfied or complied with by it under this Agreement at or prior to the
Closing; and




(iv)

no temporary restraining order, preliminary or permanent injunction or other
order or decree, and no other legal restraint or prohibition shall exist which
questions the validity of this Agreement or the right of the Company or any
Purchaser, as the case may be, to enter into this Agreement or prevents or could
reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any proceeding have been commenced or
threatened with respect to the foregoing.




3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company represents and warrants to each Purchaser, subject to such
exceptions as are set forth in the SEC Documents (as defined below) and the
Schedules to this Agreement, as follows:




(a)

Organization and Qualification.  




The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has the requisite
corporate power and authority to own its properties and to carry on its business
as now being conducted and as described in the SEC Documents.  The Company’s
direct and indirect subsidiaries (collectively, the “Subsidiaries”) are
companies duly organized and existing in good standing under the laws of the
jurisdiction in which they are incorporated and organized, and have the
requisite corporate power to own their properties and to carry on their business
as now being conducted and as described in the SEC Documents.  Copies of the
Company’s Certificate of Incorporation, as amended (the “Charter”) and Amended
and Restated Bylaws of the Company, as amended (the “Bylaws”), and in each case,
all amendments thereto, have been filed as exhibits to the Company’s SEC
Documents and have not been further modified, and the Company has no present
intention to modify the Charter and Bylaws.  The Company and each of its
Subsidiaries is duly qualified as a foreign corporation to do business, and is
in good standing, in every jurisdiction in which its ownership of property or
the nature of the business conducted and proposed to be conducted by it makes
such qualification necessary, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, have or reasonably be
expected to result in a material adverse effect on the condition (financial or
otherwise), earnings, assets, results of operations, business or properties of
the Company and its Subsidiaries, taken as a whole (“Material Adverse Effect”).




(b)

Authorization; Enforcement; Validity.  




The Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and to issue the Shares and the
Warrants in accordance with the terms hereof.  The execution and delivery of
this Agreement by the Company and the consummation and performance by the
Company of the transactions contemplated hereby, including, without limitation,
the issuance of the Shares, Warrants and the Warrant Shares (collectively, the
“Securities”), have been duly authorized by all requisite corporate action.
 This Agreement has been duly executed and delivered by the Company.  This
Agreement constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.








6




--------------------------------------------------------------------------------



(c)

Capitalization.  




As of the date of this Agreement, the authorized capital stock of the Company
consists of (i) 100,000,000 shares of Common Stock and (ii) 1,000,000 shares of
preferred stock, $0.001 par value per share.  As of the date of this Agreement
and prior to the issuance of the Shares and Warrants under this Agreement, (i)
11,679,757 shares of Common Stock are issued and outstanding; (ii) no shares of
preferred stock are issued and outstanding; (iii) 873,300 shares of Common Stock
are duly reserved for future issuance pursuant to outstanding stock options;
(iv) 1,925,949 shares of Common Stock are duly reserved for future issuance
pursuant to outstanding warrants; and (v) 26,700 shares of Common Stock are duly
reserved for future issuance pursuant to the Company’s stock plans.  All of the
issued shares of capital stock of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable, and have been issued
in compliance with federal and state securities laws.  Except as set forth
above, in the SEC Documents and as set forth on Schedule II, (i) no shares of
the Company’s capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances; (ii) there are no outstanding
options, warrants, rights to subscribe to, calls or commitments relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, rights to subscribe to, calls or commitments
relating to, or securities or rights convertible into, any shares of capital
stock of the Company.  The Company has no knowledge of any voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
agreements of any kind among any of the security holders of the Company relating
to the securities of the Company held by them.  Other than pursuant to the
Registration Rights Agreement and except as set forth on Schedule III, the
Company has not granted any person the right to require the Company to register
any securities of the Company under the Securities Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other person.




(d)

Issuance of Shares.  




The Shares and the Warrant Shares have been duly and validly reserved for
issuance.  The Shares and the Warrant Shares are duly authorized and, upon
issuance in accordance with the terms hereof and the Warrants, will be (A)
validly issued, fully paid and non-assessable and (B) free from all taxes, liens
and charges in the United States of America with respect to the issuance
thereof, other than any liens or encumbrances created by or imposed by the
Purchaser, and not subject to preemptive rights or other similar rights of
stockholders of the Company.  Except for the filing of any notice prior or
subsequent to the Closing that may be required under applicable state and/or
federal securities laws (or comparable laws of any other jurisdiction), no
authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency, instrumentality or other third party, is or will be necessary
for, or in connection with, the execution and delivery by the Company of this
Agreement, for the offer, issue, sale, execution or delivery of the Shares and
Warrants, or for the performance by the Company of its obligations under this
Agreement. The Company has reserved from its duly authorized capital stock the
Shares and the Warrant Shares.




(e)

No Conflicts.  




The execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby do not and
will not (i) result in a breach or violation of the Company’s Charter or Bylaws;
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under any agreement, indenture or
instrument to which the Company is a party; (iii) result in a violation of any
statute, law, rule, regulation, order, judgment or decree applicable to the
Company; or (iv) result in the imposition of a mortgage, pledge, security
interest, encumbrance, charge or other lien on any asset of the Company (except,
with respect to clauses (ii) and (iii), for such conflicts, defaults or
violations that would not, individually or in the aggregate, have or result in a
Material Adverse Effect).




(f)

No Violation or Default.  




The Company is not (i) in violation of its Charter or Bylaws; (ii) in default
(or subject to an event which with notice or lapse of time or both would become
a default) under any agreement, indenture or instrument to which the Company is
a party; (iii) in violation of any law, rule, regulation, order, judgment or
decree applicable to the Company; except for such violations or defaults, as
described in clauses (ii) or (iii) of this sentence as are set forth in the SEC
Documents or as would not, individually or in the aggregate, have or result in a
Material Adverse Effect.





7




--------------------------------------------------------------------------------



(g)

SEC Documents.  




The Company has filed all reports, schedules, forms, statements, exhibits
(including certifications of the Company’s principal executive and financial
officers pursuant to Section 302 and 906 of Sarbanes-Oxley (as defined below)
and other documents required to be filed by it with the U.S. Securities and
Exchange Commission (“SEC”) pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), since January
1, 2013 (all of the foregoing filed prior to or on the date hereof, or prior to
the Closing Date, and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein being referred
to in this Agreement as the “SEC Documents”).  As of the date of filing of each
such SEC Document, such SEC Document, as it may have been subsequently amended
by filings made by the Company with the SEC prior to the date hereof, complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to such SEC
Document.  None of the SEC Documents, as of the date filed and as they may have
been subsequently amended by filings made by the Company with the SEC prior to
the date hereof, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.




(h)

Financial Statements.  




The financial statements and the related notes thereto of the Company included
or incorporated by reference in the SEC Documents comply in all material
respects with the applicable requirements of the Exchange Act, as applicable,
and present fairly and accurately in all material respects the financial
position of the Company as of the dates indicated and the results of operations
and the changes in cash flows for the periods specified.  Such financial
statements have been prepared in conformity with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods covered thereby, except as specifically stated therein, and the
supporting schedules included or incorporated by reference in the SEC Documents
present fairly the information required to be stated therein.  The Company does
not have any material liability or obligation of any nature, whether or not
accrued, contingent or otherwise that would be required by GAAP to be disclosed
on a balance sheet of the Company or in the notes thereto.  The Company has not
created any entities or entered into any transactions or created any liabilities
or obligations of any nature, whether or not accrued, contingent or otherwise,
for the purpose of avoiding disclosure required by GAAP.




(i)

No Material Adverse Change.  




Since the date of the most recent financial statements of the Company included
or incorporated by reference in the SEC Documents, except as disclosed in the
SEC Documents and as contemplated by this Agreement, (i) there has not been any
change in the capital stock, pursuant to the conversion or exercise of
outstanding securities that are convertible into or exercisable for Common
Stock, or pursuant to publicly disclosed equity or debt financings) or long-term
debt of the Company, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock, or
any material adverse change in or affecting the assets, results of operations,
business, properties, management, financial condition or operations of the
Company taken as a whole; (ii) the Company has not entered into any transaction
or agreement that is material to the Company taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and, except as contemplated by this Agreement, has not made any material change
or amendment to a material contract or arrangement by which the Company or any
of its assets or properties is bound or subject; and (iii) the Company has not
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority.




(j)

Independent Accountants.  




Sadler, Gibb and Associates, LLC, who have certified certain financial
statements of the Company, are, to the Company’s knowledge, independent
registered public accountants with respect to the Company as required by the
Securities Act.








8




--------------------------------------------------------------------------------



(k)

Title to Intellectual Property.  




To the Company’s knowledge, the Company and its Subsidiaries own or possess
adequate rights to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
or unpatentable proprietary or confidential compounds, genes, information,
systems or procedures) (collectively, the “Intellectual Property”) necessary for
the conduct of the Company’s current business.  Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property used by
the Company or any Subsidiary violates or infringes on the rights of others.  To
the knowledge of the Company, there is no existing infringement by others of any
of the Intellectual Property.




(l)

Licenses and Permits.  




To the Company’s knowledge, the Company and each of its Subsidiaries possesses
all licenses, certificates, permits and other authorizations issued by the
appropriate federal, state, local or foreign governmental or regulatory
authorities, that are necessary for the conduct of their respective businesses
as described in the SEC Documents.  Neither the Company nor any Subsidiary has
received notice of any revocation or modification of any such license,
certificate, permit or authorization.




(m)

Environmental Matters.  




To the Company’s knowledge, the Company and each of its Subsidiaries is in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to their businesses.  To the Company’s knowledge, there has
been no storage, generation, transportation, handling, treatment, disposal,
discharge, emission, or other release of any kind of toxic or other wastes or
other hazardous substances by, due to, or caused by the Company or any of its
Subsidiaries (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company or any of its Subsidiaries is or may be liable) upon any
of the property now or previously owned or leased by the Company or any of its
Subsidiaries, or upon any other property, in violation of any statute or any
ordinance, rule, regulation, order, judgment, decree or permit or which would,
under any statute or any ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability.
 There has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge.




(n)

Tax Matters.  




The Company and each of its Subsidiaries (i) has timely filed all necessary
federal, state and foreign income and franchise tax returns or has requested
extensions thereof, (ii) has paid all federal state, local and foreign taxes due
and payable for which it is liable, except for any such taxes currently being
contested in good faith, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the best of the Company’s knowledge, proposed
against it.  There are no tax liens or claims pending or, to the Company’s
knowledge, threatened against the Company, any of its Subsidiaries, or any of
their respective assets or property.  There are no outstanding tax sharing
agreements or other such arrangements between the Company or any of its
Subsidiaries and any other person.




(o)

Internal Control over Financial Reporting.  




The Company maintains a system of internal control over financial reporting (as
such is defined in Rule 13a-15(f) of the Exchange Act) that complies with the
requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP.  The Company does not have any material
weaknesses in its internal control over financial reporting.  Since the date of
the latest audited financial statements included in the SEC Documents, there has
been no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.








9




--------------------------------------------------------------------------------



(p)

Disclosure Controls and Procedures.  




The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that comply with the requirements
of the Exchange Act.  Such disclosure controls and procedures have been designed
to ensure that material information relating to the Company is accumulated and
communicated to the Company’s management, including the Company’s principal
executive officer and principal financial officer, by others within those
entities.




(q)

Absence of Litigation.  




There is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened in writing against the
Company or any of its Subsidiaries which (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or the Securities or (ii)
would reasonably be expected to result in a Material Adverse Effect.




(r)

Investment Company Act.  




The Company is not, nor, after giving effect to the sale of the Shares and the
Warrants and the application of the proceeds therefrom, will it become, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the SEC thereunder.




(s)

Certain Fees.  




Except for the fees described in Schedule IV, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect to the transactions contemplated by this Agreement.




(t)

Regulation.  




Assuming the accuracy of the representations and warranties made by the
Purchasers in Section 4 of this Agreement, the offer, issuance, sale and
delivery of the Securities in accordance with the terms herein and in the
Warrants are or will be exempt from the registration requirements of the
Securities Act and the qualification or registration provisions of applicable
state securities laws.  Neither the Company nor any person acting on its behalf
has conducted any general solicitation or general advertising (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Securities.




4.

PURCHASERS’ REPRESENTATIONS AND WARRANTIES




Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants to the Company as follows:




(a)

Transfer or Resale.  




The Purchaser understands that the Securities have not been registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred without registration under the Securities Act or
an exemption therefrom and that, in the absence of an effective registration
statement under the Securities Act, such Securities may only be sold under
certain circumstances as set forth in the Securities Act.




(b)

Investment Purpose.  




The Purchaser is acquiring the Securities for its own account for investment
only and not with a view towards, or for resale in connection with, the public
sale or distribution thereof.  The Purchaser does not have any agreement or
understanding, directly or indirectly, with any person to distribute any of the
Securities.




(c)

General Solicitation.  




The Purchaser is not purchasing the Securities as a result of any advertisement,
article, notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.








10




--------------------------------------------------------------------------------



(d)

Information.  




The Purchaser (directly or through its advisors, if any) (i) has been furnished
with or has had full access to all of the publicly available information that it
considers necessary or appropriate for deciding whether to purchase the
Securities, (ii) has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities, (iii) can bear the economic risk of a total loss of its investment
in the Securities and (iv) has such knowledge and experience in business and
financial matters so as to enable it to understand the risks of and form an
investment decision with respect to its investment in the Securities.




(e)

Reliance on Exemptions; Purchaser Status.  




The Purchaser understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
Securities Act and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth in
this Agreement in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.  At the time such
Purchaser was offered the Securities, it was, and at the date hereof it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act.




(f)

No Governmental Review.  




The Purchaser understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities or the fairness or suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.




(g)

Authorization; Enforcement; Validity.  




The Purchaser is an entity duly organized and validly existing under the laws of
the jurisdiction of its organization with full right, corporate or limited
partnership power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution, delivery and performance by the Purchaser of the
transactions contemplated by this Agreement has been duly authorized by all
necessary corporate or limited partnership action on the part of the Purchaser
and any other governmental action with respect to the Purchaser.  This Agreement
has been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.




(h)

No Conflicts.  




The execution, delivery and performance of this Agreement by the Purchaser and
the consummation by the Purchaser of the transactions contemplated hereby do not
and will not (i) result in a violation of the Purchaser’s charter, bylaws, or
other similar organizational documents; (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under any agreement, indenture or instrument to which the Purchaser is
a party; or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to the Purchaser, except for such conflicts,
defaults, terminations, amendments, accelerations, cancellations, violations and
impositions as described in clauses (ii) or (iii) of this sentence as would not,
individually or in the aggregate, have or result in a material adverse effect on
the Purchaser.




(i)

Residency.  




The Purchaser is a resident of (or, if an entity, has its principal place of
business in) the jurisdiction set forth immediately below such Purchaser’s name
on the signature pages hereto.








11




--------------------------------------------------------------------------------



5.

RESTRICTIONS ON TRANSFER




(a)

Resales.  




Each Purchaser agrees that the Securities may only be sold or transferred (i)
pursuant to an effective registration statement under the Securities Act
(including the Registration Statement (as defined in the Registration Rights
Agreement)), or (ii) pursuant to an exemption from registration under the
Securities Act.  




(b)

Rule 144.  




Each Purchaser is aware of Rule 144 under the Securities Act and the
restrictions imposed thereby and further understands and agrees that if such
Purchaser beneficially owns 10% or more of the Company’s then outstanding
securities the Company will deem the Purchaser to be an “affiliate” as defined
in Rule 144(a)(1) and any transfers of the Securities by the Purchaser shall be
subject to the limitations applicable to affiliates set forth in the Securities
Act and the rules promulgated thereunder, including without limitation Rule 144.




(c)

Legends.  




Each Purchaser agrees to the imprinting, so long as is required by this Section
5, of a legend on any of the Securities in substantially the following form:




“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”




The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.




(d)

Legend Removal.  




The Company shall cause its counsel to promptly issue a legal opinion to the
transfer agent for the Common Stock with respect to removal of the legend set
forth in Section 5(c) above, (i) following any sale of such Shares or Warrant
Shares pursuant to an effective registration statement, (ii) following any sale
of such Shares or Warrant Shares pursuant to Rule 144, or (iii) when such Shares
or Warrant Shares may be sold under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Shares and Warrant Shares and without volume or
manner-of-sale restrictions.  





12




--------------------------------------------------------------------------------



6.

OTHER AGREEMENTS AND COVENANTS




(a)

Form D; Blue Sky Filings.  




The Company agrees to timely file a Form D with respect to the Securities as
required under Regulation D and to provide a copy thereof, promptly upon request
of any Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Purchasers at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.




(b)

Reservation of Shares.  




As of the date hereof, the Company has reserved and the Company shall continue
to reserve and keep available at all times, free of preemptive rights, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Shares pursuant to this Agreement and Warrant Shares pursuant
to any exercise of the Warrants.




(c)

Exchange Act Filings.  




Until such time that all of the Securities may be sold without the requirement
for the Company to be in compliance with Rule 144(c)(1), the Company covenants
to use commercially reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act; provided, however, that if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c)(1) such
information as is required for the Purchasers to sell the Securities under Rule
144..




(d)

Integration.  




The Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any trading market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.




(e)

Expenses.  




The Company shall pay the reasonable out-of-pocket expenses (including, but not
limited to, the reasonable fees and disbursements of counsel) of the Purchasers
incurred in connection with the transactions contemplated by this Agreement, up
to a maximum of $40,000 in the aggregate, whether or not the Closing occurs.  In
the event the Closing occurs, the Company shall additionally pay the reasonable
fees and disbursements of one counsel to the Purchasers incurred in connection
with the Registration Statement (as defined in the Registration Rights
Agreement), up to a maximum of $10,000 in the aggregate.  Each party shall
otherwise bear all costs and expenses incurred by such party in connection with
the transactions contemplated by this Agreement.




(f)

Purchaser Exchange Act Filings.  




Each Purchaser shall be responsible for filing (and for all expenses in
connection therewith) of required filings under the Exchange Act and all
required amendments thereto relating to ownership of the Securities, including
any required Forms 3, 4 and 5 and Schedules 13D or 13G (as applicable).  Each
Purchaser shall use commercially reasonable efforts to file such forms within
the time period allowed for such forms under the rules and regulations
promulgated by the SEC.








13




--------------------------------------------------------------------------------



(g)

Participation in Future Financing.  




(i)

In the event that prior to the one year anniversary of the Closing Date the
Company proposes to issue Common Stock or Common Stock equivalents for cash
consideration, indebtedness or a combination thereof, in one or more
transactions with the primary purpose of raising capital (each, a “Subsequent
Financing”), each Purchaser shall have the right to participate in each such
Subsequent Financing in an amount necessary to maintain such Purchaser’s
pro-rata ownership of the Company on the same terms, conditions and price
provided for in such Subsequent Financing.




(ii)

At least five (5) trading days prior to the closing of a Subsequent Financing,
the Company shall deliver to each Purchaser a written notice of its intention to
effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such
Purchaser if it wants to review the details of such financing (such additional
notice, a “Subsequent Financing Notice”).  Upon the request of a Purchaser, and
only upon a request by such Purchaser, for a Subsequent Financing Notice, the
Company shall promptly, but no later than two (2) trading days after the
Company’s receipt of such request, deliver a Subsequent Financing Notice to such
Purchaser.  The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the person or persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.




(iii)

Any Purchaser desiring to participate in such Subsequent Financing must deliver
an irrevocable written notice to the Company by not later than 5:30 p.m. (New
York City time) on the fifth (5th) trading day following the delivery of the
Pre-Notice to such Purchaser that such Purchaser is willing to participate in
the Subsequent Financing, the amount of such Purchaser’s participation, and
representing and warranting that such Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice.  If the Company receives no such notice from a Purchaser as of such
fifth (5th) trading day, such Purchaser shall automatically be deemed to have
notified the Company that it does not elect to participate.




(iv)

After 5:30 p.m. (New York City time) on the fifth (5th) trading day following
the Company’s delivery of the Pre-Notices to the Purchasers, the Company may
effect such Subsequent Financing on the terms set forth in the Subsequent
Financing Notice, including the participation of those Purchasers who timely
delivered an election to participate pursuant to Section 6(g)(iii).




(v)

The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 6(g), if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within sixty (60) trading days after
the date of the initial Subsequent Financing Notice.




(vi)

Notwithstanding the foregoing, this Section 6(g) and the term Subsequent
Financing shall not apply in respect of (A) an issuance of Options (as defined
below) or shares of Common Stock issued directly or upon the exercise of any
warrants or other rights or options to subscribe for or purchase Common Stock or
Convertible Securities (as defined below) (“Options”) to directors, officers,
employees, or consultants of the Company in connection with their service as
directors of the Company, their employment by the Company or their retention as
consultants by the Company, in each case authorized by the Board and issued
pursuant to any stock or option plan or agreement duly adopted for such purpose
(including all such shares of Common Stock and Options outstanding prior to the
date hereof), (B) shares of Common Stock issued upon the conversion or exercise
of Options or any securities (directly or indirectly) convertible into,
exercisable for or exchangeable for Common Stock, but excluding Options
(“Convertible Securities”) issued prior to the date hereof, (C) an issuance of
shares of Common Stock, Options or Convertible Securities (i) in connection with
a transaction in which the Company, directly or indirectly, acquires another
business or its tangible or intangible assets, or (ii) to lenders as equity
kickers in connection with debt financings of the Company, in each case where
such transactions have been approved by the Board, or (D) the exercise of any
security issued by the Company in connection with the offer and sale of the
Company’s securities pursuant to this Agreement or pursuant to the engagement
letters with Lake Street Capital Markets, LLC dated November 19, 2013, Founding
Asset Management Limited dated February 10, 2014, or MZ Advisory Pte Ltd. dated
December 23, 2013.





14




--------------------------------------------------------------------------------



(h)

Anti-Dilution.  




Except for the transactions listed in Section 3(c) of the Warrant, if the
Company shall, at any time or from time to time until the date that is twelve
(12) months after the Closing Date, issue or sell any shares of Common Stock for
consideration per share less than the Per Share Purchase Price (as adjusted for
any stock splits and similar transactions) (the “Trigger Price”), then promptly
following such issuance or sale (or deemed issuance or sale), the Company shall
cause to be issued to each Purchaser such number of additional shares of Common
Stock equal to the difference between (x) the quotient obtained by dividing the
aggregate Purchase Price paid by such Purchaser by the Trigger Price, minus (y)
the number of shares of Common Stock previously issued to such Purchaser
pursuant to this Agreement (including pursuant to any prior anti-dilution or
other adjustments hereunder).




7.

PUBLIC STATEMENTS




The Company shall, by 9:00 a.m. (New York City time) on the second trading day
immediately following the date of this Agreement, issue a press release
disclosing the material terms of the transactions contemplated hereby.  The
Company shall file a Current Report on Form 8-K within the time required by Form
8-K disclosing the material terms of the transactions contemplated hereby, which
Form 8-K shall include this Agreement (including conformed signature pages
thereto), the Registration Rights Agreement (including conformed signature pages
thereto) and the form of Warrant as exhibits thereto. The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  




8.

MISCELLANEOUS




(a)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, United States of America, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdictions) that would cause the application of the laws of
any jurisdictions other than the State of New York.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.  




(b)

Entire Agreement.  




This Agreement and the documents referenced herein and therein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein.
 This Agreement and the documents referenced herein and therein supersede all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof. Notwithstanding the foregoing, the terms of
any confidentiality agreement entered into between the Company and any Purchaser
shall remain in full force and effect.




(c)

Amendments and Waivers.  




No provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers holding at least a majority in interest of the Shares
then outstanding (which amendment shall be binding on all Purchasers) or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.  








15




--------------------------------------------------------------------------------



(d)

Notices.  




Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt when delivered by email delivery of a “.pdf” format data file
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iv) upon receipt, when
sent via an internationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same.  The addresses, facsimile
numbers and email addresses for such communications shall be:




If to the Company:




VolitionRX Limited

 

1 Scotts Road

 

#24-05 Shaw Centre

 

Singapore 228208

 

Telephone: (212) 618-1750

 

Facsimile: +32 8172 5651

 

email: notice@volitionrx.com

 

Attention: Rodney Rootsaert

 




with a copy to:




Stradling Yocca Carlson & Rauth, P.C.

 

660 Newport Center Drive

 

Suite 1600

 

Newport Beach, CA  92660

 

Tel: (949) 725-4000

 

Fax: (949) 823-5117

 

email: sgrewal@sycr.com

 

Attn:   Shivbir Grewal, Esq.

 




If to a Purchaser:




To the address set forth on the signature page to this Agreement.




(e)

No Strict Construction.  




The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.




(f)

Further Assurances.  




Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.




(g)

Severability.  




If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.








16




--------------------------------------------------------------------------------



(h)

Successors and Assigns.  




This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns.  The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchasers holding a majority in interest of the Shares then
outstanding (other than by merger, consolidation or sale of all or substantially
all of the Company’s assets, which shall not require any consent).  Except as
specifically set forth herein, any Purchaser may assign any or all of its rights
under this Agreement to any person to whom such Purchaser assigns or transfers
any Securities, provided that such transferee agrees in writing to be bound,
with respect to the transferred Securities, by the provisions of this Agreement
and the documents referenced herein that apply to the Purchasers.




(i)

Survival.  




The representations and warranties contained herein shall survive the Closing.




(j)

No Third-Party Beneficiaries.  




This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person or entity.




(k)

Replacement of Securities.  




If any certificate or instrument evidencing any Securities is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof (in the case of mutilation),
or in lieu of and substitution therefor, a new certificate or instrument, but
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction.  The applicant for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
(including customary indemnity or bond) associated with the issuance of such
replacement Securities.




(l)

Independent Nature of Purchasers’ Obligations and Rights.  




The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under this Agreement.  Nothing contained herein or in any
other document referred to herein, and no action taken by any Purchaser pursuant
hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement.  Each Purchaser shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.  Each
Purchaser has been represented by its own separate legal counsel in its review
and negotiation of this Agreement and the other documents referred to herein.  




(m)

Business Day.  




“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close. If the last or appointed day for the taking of any
action or the expiration of any right required or granted herein or in the
Registration Rights Agreement shall not be a Business Day, then such action may
be taken or such right may be exercised on the next succeeding Business Day.




(n)

Headings.  




The headings of this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.








17




--------------------------------------------------------------------------------



(o)

Execution.  




This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.




[Remainder of page intentionally left blank.  Signature pages follow.]





18




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




COMPANY: VOLITIONRX LIMITED




By:  /s/ Cameron Reynolds

Name:  Cameron Reynolds

Title:    Chief Executive Officer




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PURCHASERS FOLLOW]





19




--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO VOLITIONRX, LIMITED.

COMMON STOCK PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




Name of Purchaser: See Schedule I




Signature of Authorized Signatory of Purchaser:
__________________________________




Name of Authorized Signatory:
____________________________________________________




Title of Authorized Signatory:
_____________________________________________________




Email Address for Notice to Purchaser:
______________________________________________




Facsimile Number for Notice to Purchaser:
_____________________________________________




Address for Notice to Purchaser:




Address for Delivery of Securities to Purchaser (if not same as address for
notice):




Purchase Price: $_________________




Shares of Common Stock: _________________




Warrant Shares: __________________




EIN Number: __________________




[SIGNATURE PAGES CONTINUE]

 





20




--------------------------------------------------------------------------------

SCHEDULE I




The Purchasers




Purchaser

Shares

Warrant Shares

Purchase Price

 

 

 

 

ACT Capital Partners, L.P.

125,000

125,000

$250,000.00

USD

 

 

 

 

Ahava Investment Capital LP

50,000

50,000

$100,000.00

USD

 

 

 

 

Annette Helen Williams

5,000

5,000

$10,000.00

USD

 

 

 

 

 

 

 

 

Christopher Forte

12,500

12,500

$25,000.00

USD

 

 

 

 

Christopher S. Davis

25,000

25,000

$50,000.00

USD

 

 

 

 

Cleopatra Trading Limited

7,500

7,500

$15,000.00

USD

 

 

 

 

Clive Caunter

25,000

25,000

$50,000.00

USD

 

 

 

 

Cotterford Company Limited

60,250

60,250

$120,500.00

USD

 

 

 

 

Dale John Micallef

1,250

1,250

$2,500.00

USD

 

 

 

 

David R. Morgan

25,000

25,000

$50,000.00

USD

 

 

 

 

DEB Investments Ltd

25,000

25,000

$50,000.00

USD

 

 

 

 

Donald H. Gage

5,000

5,000

$10,000.00

USD

 

 

 

 

Fariba Shojaee-Moradi

11,000

11,000

$22,000.00

USD

 

 

 

 

Farshid Kolahi Zonoozi

5,000

5,000

$10,000.00

USD

 

 

 

 

George Kafkarkou

12,500

12,500

$25,000.00

USD

 

 

 

 

Goh Wee Gee

5,000

5,000

$10,000.00

USD

 

 

 

 

Han Kyaik Juan

20,000

20,000

$40,000.00

USD

 

 

 

 





21




--------------------------------------------------------------------------------




Hemant Agrawal

5,000

5,000

$10,000.00

USD

 

 

 

 

Jacob Vincent Micallef

10,000

10,000

$20,000.00

USD

 

 

 

 

James E. Besser

100,000

100,000

$200,000.00

USD

 

 

 

 

Jeb Partners, L.P.

300,000

300,000

$600,000.00

USD

 

 

 

 

Jonathan Sieff

12,500

12,500

$25,000.00

USD

 

 

 

 

Kevin T. Charos

12,500

12,500

$25,000.00

USD

 

 

 

 

Kristi M. Newman

5,000

5,000

$10,000.00

USD

 

 

 

 

Lawrence Groo

25,000

25,000

$50,000.00

USD

 

 

 

 

Leslie D. Manley Trust

5,000

5,000

$10,000.00

USD

 

 

 

 

Lynne Christine Micallef

1,250

1,250

$2,500.00

USD

 

 

 

 

Manchester Explorer, L.P.

100,000

100,000

$200,000.00

USD

 

 

 

 

Mark Edward Eccleston

10,000

10,000

$20,000.00

USD

 

 

 

 

MJF Pension Trustees Limited and Dr Farshid Kolahi Zonoozi

20,000

20,000

$40,000.00

USD

 

 

 

 

MZ Invest Pte. Ltd.

185,000

185,000

$370,000.00

USD

 

 

 

 

Neil Cataldi

12,500

12,500

$25,000.00

USD

 

 

 

 

Peter Sykes

25,000

25,000

$50,000.00

USD

 

 

 

 

Pinnacle 18, LLLP

20,000

20,000

$40,000.00

USD

 

 

 

 

Rachita Kumar

5,000

5,000

$10,000.00

USD

 

 

 

 

Ralph Douglas Terrell

50,000

50,000

$100,000.00

USD

 

 

 

 





22




--------------------------------------------------------------------------------




Rosen Investment Fund, LLC

25,000

25,000

$50,000.00

USD

 

 

 

 

Rosty Raykov

12,500

12,500

$25,000.00

USD

 

 

 

 

Saeid Mokhtassi

7,000

7,000

$14,000.00

USD

 

 

 

 

Sean Marconi

12,500

12,500

$25,000.00

USD

 

 

 

 

Siamack Shojaee-Moradi

1,500

1,500

$3,000.00

USD

 

 

 

 

Stephen Micallef

1,500

1,500

$3,000.00

USD

 

 

 

 

Tariq Masood

50,000

50,000

$100,000.00

USD

 

 

 

 

Thomas D. Bygott

1,250

1,250

$2,500.00

USD

 

 

 

 

Ulster Overseas Limited

25,000

25,000

$50,000.00

USD

 

 

 

 

US Firangi Trust

7,500

7,500

$15,000.00

USD

 

 

 

 

Walter E. Schoenfeld

25,000

25,000

$50,000.00

USD

 

 

 

 

Xiaomei Liang

7,500

7,500

$15,000.00

USD








23




--------------------------------------------------------------------------------

SCHEDULE II




Outstanding Contractual Rights




Name

Securities Subject to Outstanding Contractual Rights

John F. Boldis

Right to warrant to purchase up to 20,000 shares of Common Stock

Lake Street Capital

Markets, LLC

Warrant to purchase Common Stock in amount up to 3% of the number of shares of
Common Stock sold pursuant to Agreement to Purchasers introduced by Lake Street
Capital Markets, LLC

Founding Asset

Management Limited

Warrant to purchase Common Stock in amount up to 3% of the number of shares of
Common Stock sold pursuant to Agreement to Purchasers introduced by Founding
Asset Management Limited

MZ Advisory Pte Ltd.

16,667 shares of Common Stock to be issued upon Closing








24




--------------------------------------------------------------------------------

SCHEDULE III




Registration Rights




Name

Securities with Registration Rights

Lake Street Capital

Markets, LLC

Warrant to purchase Common Stock in amount up to 3% of the number of shares of
Common Stock sold pursuant to Agreement to Purchasers introduced by Lake Street
Capital Markets, LLC

Founding Asset

Management Limited

Warrant to purchase Common Stock in amount up to 3% of the number of shares of
Common Stock sold pursuant to Agreement to Purchasers introduced by Founding
Asset Management Limited

GVC Partners, LLC

Warrant to purchase 5,950 shares of Common Stock

Richard Huebner

Warrant to purchase 20,450 shares of Common Stock

Vicki Barone

Warrant to purchase 2,975 shares of Common Stock

Steve Bathgate

Warrant to purchase 375 shares of Common Stock








25




--------------------------------------------------------------------------------

SCHEDULE IV




Certain Fees




Name

Fees

MZ Advisory Pte Ltd.

7% of aggregate gross proceeds sold pursuant to Agreement based on investments
by Purchasers introduced by MZ Advisory Pte Ltd. and 16,667 shares of Common
Stock

Lake Street Capital

Markets, LLC

7% of aggregate gross proceeds and Warrant to purchase Common Stock in amount up
to 3% of the number of shares of Common Stock sold pursuant to Agreement, in
each case based on investments by Purchasers introduced by Lake Street Capital
Markets, LLC

Founding Asset

Management Limited

7% of aggregate gross proceeds and Warrant to purchase Common Stock in amount up
to 3% of the number of shares of Common Stock sold pursuant to Agreement, in
each case based on investments by Purchasers introduced by Founding Asset
Management Limited








26




--------------------------------------------------------------------------------

EXHIBIT A




FORM OF WARRANT




NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.




COMMON STOCK PURCHASE WARRANT




VOLITIONRX LIMITED




Warrant Shares: _______

Initial Exercise Date:  February 26, 2014




THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _____________ (the “Holder”) is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after the date hereof (the “Initial Exercise Date”) and on or prior
to the close of business on the five (5) year anniversary of the Initial
Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and
purchase from VolitionRX Limited, a Delaware corporation (the “Company”), up to
___________ shares (the “Warrant Shares”) of Common Stock.  The purchase price
of one share of Common Stock under this Warrant shall be equal to the Exercise
Price, as defined in Section 2(b).  




Section 1.

Definitions.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in that certain Common Stock Purchase Agreement (the
“Purchase Agreement”), dated February 26, 2014, among the Company and the
purchasers signatory thereto.




Section 2.

Exercise.




a)

Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile copy of the
Notice of Exercise Form annexed hereto; and, within three (3) Trading Days of
the date said Notice of Exercise is delivered to the Company, the Company shall
have received payment in the amount obtained by multiplying the Exercise Price
then in effect by the number of Warrant Shares thereby being purchased, as
designated in the Notice of Exercise (the “Aggregate Exercise Price”) by wire
transfer or cashier’s check drawn on a United States bank or, pursuant to the
cashless exercise procedure specified in Section 2(c) below.  Notwithstanding
anything herein to the contrary, the Holder shall not be required to physically
surrender this Warrant to the Company until the Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been exercised in full,
in which case, the Holder shall surrender this Warrant to the Company for
cancellation within three (3) Trading Days of the date the final Notice of
Exercise is delivered to the Company.  Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares purchasable hereunder in an amount equal to the applicable number
of Warrant Shares purchased.  The Holder and the Company shall maintain records
showing the number of Warrant Shares purchased and the date of such purchases.
 The Company shall deliver any objection to any Notice of Exercise Form within
three (3) Business Days of receipt of such notice.  In the event of any dispute
or discrepancy, the records of the Company shall be controlling and
determinative in the absence of manifest error.  The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof.





27




--------------------------------------------------------------------------------



b)

Exercise Price.  The exercise price per share of the Common Stock under this
Warrant shall be $2.20, subject to adjustment hereunder (the “Exercise Price”).




c)

Cashless Exercise.  If at any time on or after the 6 month anniversary of the
Initial Exercise Date there is no effective registration statement registering
the resale of the Warrant Shares by the Holder, then this Warrant may also be
exercised, in whole or in part, at such time by means of a “cashless exercise”
in which the Holder shall be entitled to receive a certificate for the number of
Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:




(A) =

the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

(B) =

the Exercise Price of this Warrant, as adjusted hereunder; and

(X) =

the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.




“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time), (b)  if the Common Stock is not then listed or quoted for trading on a
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (c) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Company and reasonably acceptable to the
Holders of a majority in interest of the Securities then outstanding, the fees
and expenses of which shall be paid by the Company.




“Trading Day” means a day on which the principal Trading Market is open for
trading.




“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange, the OTCQX, OTCQB or the OTC Bulletin
Board (or any successors to any of the foregoing).








28




--------------------------------------------------------------------------------



d)

Mechanics of Exercise.




i.

Delivery of Certificates Upon Exercise.  Certificates for shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s prime broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission (“DWAC”) system if the Company
is then a participant in such system and the Holder is not an affiliate of the
Company and either (A) there is an effective Registration Statement permitting
the resale of the Warrant Shares by Holder or (B) this Warrant is being
exercised via cashless exercise at least six months following the Initial
Exercise Date, and otherwise by physical delivery to the address specified by
the Holder in the Notice of Exercise by the date that is five (5) Trading Days
after the latest of (A) the delivery to the Company of the Notice of Exercise
Form, (B) surrender of this Warrant (if required) and (C) payment of the
Aggregate Exercise Price as set forth above (including by cashless exercise).
 This Warrant shall be deemed to have been exercised on the first date on which
all of the foregoing have been delivered to the Company.  The Warrant Shares
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised,
with payment to the Company of the Exercise Price (or by cashless exercise) and
all taxes required to be paid by the Holder, if any, pursuant to Section
2(d)(iv) prior to the issuance of such shares, having been paid.  If the Company
fails to deliver to the Holder a certificate or certificates representing the
Warrant Shares pursuant to this Section 2(d) by the close of business on the
fifth (5th) Trading Day after the date of exercise, then the Holder will have
the right to rescind such exercise.  In addition to any other rights available
to the Holder, if the Company fails to deliver to the Holder a certificate or
certificates representing the Warrant Shares pursuant to an exercise by the
close of business on the fifth (5th) Trading Day after the date of exercise, and
if after such fifth (5th) Trading Day the Holder is required by its broker to
purchase (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000.  The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company.




ii.

Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.




iii.

No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.








29




--------------------------------------------------------------------------------



iv.

Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares shall
be made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for Warrant Shares
are to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.




v.

Closing of Books.  The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.




e)

Holder’s Exercise Limitations.  A Holder shall not have the right to exercise
any portion of this Warrant, pursuant to Section 2 or otherwise, to the extent
that after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its affiliates and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other  Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 2(e), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith.   To the extent that the
limitation contained in this Section 2(e) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 2(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the SEC, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two (2) Trading
Days confirm orally and in writing to the Holder the number of shares of Common
Stock then outstanding.  In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant.  The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 2(e)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.








30




--------------------------------------------------------------------------------



f)

Call Provision.  Subject to the provisions of Section 2(e) and this Section
2(f), if the price per share for actual sales of the Common Stock reflected on
the Trading Market or the OTC Pink (or similar organization or agency succeeding
to its functions of reporting prices) for 25 out of 30 consecutive Trading Days
(the “Measurement Period”) exceeds $4.00 (subject to adjustment for forward and
reverse stock splits, recapitalizations, stock dividends and the like after the
Initial Exercise Date) and (ii) the Holder is not in possession of any
information that constitutes, or might constitute, material non-public
information which was provided by the Company, then the Company may, within five
(5) Trading Days of the end of such Measurement Period, call for cancellation of
all or any portion of this Warrant for which a Notice of Exercise has not yet
been delivered (such right, a “Call”) for consideration equal to $0.001 per
Share.  To exercise this right, the Company must deliver to the Holder an
irrevocable written notice (a “Call Notice”), indicating therein the portion of
unexercised portion of this Warrant to which such notice applies; provided that
the Company may Call a maximum of 50% of the Warrant Shares in any three (3)
month period.  If the conditions set forth below for such Call are satisfied
from the period from the date of the Call Notice through and including the Call
Date (as defined below), then any portion of this Warrant subject to such Call
Notice for which a Notice of Exercise shall not have been received by the Call
Date will be cancelled at 6:30 p.m. (New York City time) on the twentieth (20th)
Trading Day after the date the Call Notice is received by the Holder (such date
and time, the “Call Date”).  Any unexercised portion of this Warrant to which
the Call Notice does not pertain will be unaffected by such Call Notice.  In
furtherance thereof, the Company covenants and agrees that it will honor all
Notices of Exercise with respect to Warrant Shares subject to a Call Notice that
are tendered prior to 6:30 p.m. (New York City time) on the Call Date.  The
parties agree that any Notice of Exercise delivered following a Call Notice
which calls less than all the Warrants shall first reduce to zero the number of
Warrant Shares subject to such Call Notice prior to reducing the remaining
Warrant Shares available for purchase under this Warrant.  For example, if (A)
this Warrant then permits the Holder to acquire 100 Warrant Shares, (B) a Call
Notice pertains to 50 Warrant Shares, and (C) prior to 6:30 p.m. (New York City
time) on the Call Date the Holder tenders a Notice of Exercise in respect of 45
Warrant Shares, then (x) on the Call Date the right under this Warrant to
acquire 5 Warrant Shares will be automatically cancelled, (y) the Company, in
the time and manner required under this Warrant, will have issued and delivered
to the Holder 45 Warrant Shares in respect of the exercises following receipt of
the Call Notice, and (z) the Holder may, until the Termination Date, exercise
this Warrant for 50 Warrant Shares (subject to adjustment as herein provided and
subject to subsequent Call Notices).  Subject again to the provisions of this
Section 2(f), the Company may deliver subsequent Call Notices for any portion of
this Warrant for which the Holder shall not have delivered a Notice of Exercise.
 Notwithstanding anything to the contrary set forth in this Warrant, the Company
may not deliver a Call Notice or require the cancellation of this Warrant (and
any such Call Notice shall be void), unless, from the beginning of the
Measurement Period through the Call Date, (1) the Company shall have honored in
accordance with the terms of this Warrant all Notices of Exercise delivered by
6:30 p.m. (New York City time) on the Call Date, (2) the Registration Statement
shall be effective as to all Warrant Shares and the prospectus thereunder
available for use by the Holder for the resale of all such Warrant Shares, and
(3) the Common Stock shall be listed or quoted for trading on the Trading Market
or the OTC Pink (or similar organization or agency succeeding to its functions
of reporting prices).  The Company’s right to call the Warrants under this
Section 2(f) shall be exercised ratably among the Holders based on each Holder’s
initial purchase of Warrants.




Section 3.

Certain Adjustments.




a)

Adjustment to Exercise Price Upon Issuance of Common Stock.  Except as provided
in Section 3(c) and except in the case of an event described in either Section
3(e) or Section 3(f), if the Company shall, at any time or from time to time
until the date that is twelve (12) months after the Initial Exercise Date, issue
or sell any shares of Common Stock without consideration or for consideration
per share less than the Exercise Price in effect immediately prior to such
issuance or sale, then immediately upon such issuance or sale (or deemed
issuance or sale), the Exercise Price then in effect shall be reduced to the
lowest price per share at which any such share of Common Stock has been issued
or sold (or is deemed to have been issued or sold); provided, that if such
issuance or sale (or deemed issuance or sale) was without consideration, then
the Company shall be deemed to have received an aggregate of $0.001 of
consideration for all such shares so issued or deemed to be issued.




b)

Adjustment to Number of Warrant Shares Upon Adjustment to Exercise Price.  Upon
any and each adjustment of the Exercise Price as provided in Section 3(a), the
number of Warrant Shares issuable upon the exercise of this Warrant immediately
prior to any such adjustment shall be increased to a number of Warrant Shares
equal to the quotient obtained by dividing:




i.

the product of (A) the Exercise Price in effect immediately prior to any such
adjustment multiplied by (B) the number of Warrant Shares issuable upon exercise
of this Warrant immediately prior to any such adjustment; by

ii.

the Exercise Price resulting from such adjustment.








31




--------------------------------------------------------------------------------



c)

Exceptions to Adjustment Upon Issuance of Common Stock.  Anything herein to the
contrary notwithstanding, there shall be no adjustment to the Exercise Price or
the number of Warrant Shares issuable upon exercise of this Warrant with respect
to any issuance or sale by the Company after the Initial Exercise Date of: (a)
shares of Common Stock issued or issuable upon the exercise of any securities
issued by the Company pursuant to the Purchase Agreement or pursuant to the
engagement letters with Lake Street Capital Markets, LLC dated November 19,
2013, Founding Asset Management Limited dated February 10, 2014, or MZ Advisory
Pte Ltd. dated December 23, 2013; (b) Options or shares of Common Stock issued
directly or upon the exercise of Options to directors, officers, employees, or
consultants of the Company in connection with their service as directors of the
Company, their employment by the Company or their retention as consultants by
the Company, in each case authorized by the Board and issued pursuant to any
stock or option plan or agreement duly adopted for such purpose (including all
such shares of Common Stock and Options outstanding prior to the Initial
Exercise Date); (c) Convertible Securities issued prior to the Initial Exercise
Date, (d) up to $250,000 in aggregate amount of shares of Common Stock or
Convertible Securities issued after the Initial Exercise Date, or (e) shares of
Common Stock, Options or Convertible Securities issued (i) to persons in
connection with a joint venture, strategic alliance or other commercial
relationship with such person (including persons that are customers, suppliers
and strategic partners of the Company) relating to the operation of the
Company's business and not for the primary purpose of raising equity capital,
(ii) in connection with a transaction in which the Company, directly or
indirectly, acquires another business or its tangible or intangible assets, or
(iii) to lenders as equity kickers in connection with debt financings of the
Company, in each case where such transactions have been approved by the Board.




d)

Stock Dividends and Splits. In case of: (i) any subdivision or combination of
the Common Stock or (ii) any declaration or payment, without consideration, of
any dividend on the Common Stock payable in shares of the Company’s capital
stock or in any right to acquire shares of its capital stock without
consideration, the number of shares of Common Stock or other security issuable
upon exercise hereof shall be proportionately increased or decreased, as
appropriate, and the Exercise Price shall be proportionately adjusted such that
the Aggregate Exercise Price of this Warrant shall remain unchanged.  Any
adjustment made pursuant to this Section 3(d) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination.




e)

Reclassification.  In case of any reclassification of or similar change in the
Common Stock, the Company shall execute a new Warrant having substantially
similar terms and providing that the holder of this Warrant shall have the right
to exercise such new Warrant for the kind and number of shares of stock, other
securities, money or property receivable upon such reclassification or change by
holders of the Common Stock.








32




--------------------------------------------------------------------------------



f)

Fundamental Transaction. If, at any time while this Warrant is outstanding, (i)
the Company, directly or indirectly, in one or more related transactions effects
any merger or consolidation of the Company with or into another Person and the
Company is not the surviving corporation, (ii) the Company, directly or
indirectly, effects any sale, lease, license, assignment, transfer, conveyance
or other disposition of all or substantially all of its assets in one or a
series of related transactions, (iii) any, direct or indirect, purchase offer,
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Company, directly or indirectly, in one or more related transactions
effects any reclassification, reorganization or recapitalization of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property,
(v) the Company, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction.  For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume all of the obligations of the Company under this Warrant in accordance
with the provisions of this Section 3(e) prior to such Fundamental Transaction
and shall, at the option of the holder of this Warrant, deliver to the Holder in
exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant
which is exercisable for a corresponding number of shares of capital stock of
such Successor Entity (or its parent entity) equivalent to the shares of Common
Stock acquirable and receivable upon exercise of this Warrant prior to such
Fundamental Transaction, and with an exercise price which applies the exercise
price hereunder to such shares of capital stock (but taking into account the
relative value of the shares of Common Stock pursuant to such Fundamental
Transaction and the value of such shares of capital stock, such number of shares
of capital stock and such exercise price being for the purpose of protecting the
economic value of this Warrant immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant and the other Transaction Documents referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Warrant with the same effect as if such Successor Entity had been
named as the Company herein. “Person” shall mean an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind




g)

Calculations. All calculations under this Section 3 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be. For purposes of this
Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.








33




--------------------------------------------------------------------------------



h)

Notice to Holder.  




i.

Adjustment. Whenever the Exercise Price or the number of shares of Common Stock
issuable upon exercise is adjusted pursuant to any provision of this Section 3,
the Company shall promptly mail to the Holder a notice setting forth the
Exercise Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.




ii.

Notice to Allow Exercise by Holder. If during the term during which this Warrant
may be exercised (A) the Company shall declare a dividend (or any other
distribution in whatever form) on the Common Stock, (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock, (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights, (D) the approval of any stockholders of the
Company shall be required in connection with any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, or any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property, or (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company, then, in each case, the Company shall
cause to be mailed to the Holder at its last address as it shall appear upon the
Warrant Register of the Company, at least ten (10) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such consolidation, merger, sale, transfer
or share exchange is expected to become effective or close, and the date as of
which it is expected that holders of the Common Stock of record shall be
entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  The Holder shall
remain entitled to exercise this Warrant during the period commencing on the
date of such notice to the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.




Section 4.

Transfer of Warrant.




a)

Transferability.  Subject to compliance with any applicable securities laws and
the conditions set forth in Section 4(d) hereof and to the provisions of Section
5 of the Purchase Agreement, this Warrant and all rights hereunder (including,
without limitation, any registration rights) are transferable, in whole or in
part, upon surrender of this Warrant at the principal office of the Company or
its designated agent, together with a written assignment of this Warrant
substantially in the form of the Assignment Form attached hereto duly executed
by the Holder or its agent or attorney and funds sufficient to pay any transfer
taxes payable upon the making of such transfer.  Upon such surrender and, if
required, such payment, the Company shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees, as applicable, and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled.  The Warrant, if
properly assigned in accordance herewith, may be exercised by a new holder for
the purchase of Warrant Shares without having a new Warrant issued.




b)

New Warrants. This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date set forth on the first page of this Warrant
and shall be identical with this Warrant except as to the number of Warrant
Shares issuable pursuant thereto.








34




--------------------------------------------------------------------------------



c)

Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time.  The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.




d)

Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be either (i) registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws
or (ii) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant, as the case may be, comply with the provisions of Section 8(h)
of the Purchase Agreement.




e)

Representation by the Holder.  The Holder, by the acceptance hereof, represents
and warrants that it is an “accredited investor” as defined in Rule 501(a) under
the Securities Act, and is acquiring this Warrant and, upon any exercise hereof,
will acquire the Warrant Shares issuable upon such exercise, for its own account
and not with a view to or for distributing or reselling such Warrant Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, except pursuant to sales registered or exempted under the
Securities Act.




Section 5.

Miscellaneous.




a)

No Rights as Stockholder Until Exercise.  This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i).




b)

Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.




c)

Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.







d)

Authorized Shares.  The Company covenants that, during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant and payment for such Warrant Shares in accordance herewith, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).




e)

Jurisdiction. All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be determined in accordance with the
provisions of the Purchase Agreement.




f)

Nonwaiver.  No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice Holder’s rights, powers or remedies.  




g)

Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.





35




--------------------------------------------------------------------------------




h)

Limitation of Liability.  No provision hereof, in the absence of any affirmative
action by Holder to exercise this Warrant to purchase Warrant Shares, and no
enumeration herein of the rights or privileges of Holder, shall give rise to any
liability of Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.




i)

Remedies.  The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to seek specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.




j)

Successors and Assigns.  Subject to applicable securities laws, this Warrant and
the rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder.  The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.




k)

Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.




l)

Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.




m)

Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.




********************




(Signature Pages Follow)





36




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.




VOLITIONRX LIMITED




By:

Name:

Title:








37




--------------------------------------------------------------------------------

NOTICE OF EXERCISE




TO:

VolitionRX Limited




a.

The undersigned hereby elects to purchase ________ Warrant Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.




b.

Payment shall take the form of (check applicable box):




      .in lawful money of the United States; or




      .the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).




c.

Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:




______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:




______________________________




______________________________




______________________________




[SIGNATURE OF HOLDER]




Name of Holder:

Signature of Authorized Signatory of Holder:

Name of Authorized Signatory:

Title of Authorized Signatory:

Date:








38




--------------------------------------------------------------------------------

ASSIGNMENT FORM




(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)




FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to




_______________________________________________ whose address is




_______________________________________________________________.




_______________________________________________________________




 

Dated:  

_____________, _______

 

 

 

 

Holder’s Signature:

_____________________________

 

 

 

 

Holder’s Address:

_____________________________

 

 

_____________________________




Signature Guaranteed:  ___________________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.











39




--------------------------------------------------------------------------------

EXHIBIT B




REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 26, 2014, between VolitionRX Limited, a Delaware corporation (the
“Company”), and each of the several purchasers signatory hereto (each such
purchaser, a “Purchaser” and, collectively, the “Purchasers”).




This Agreement is made pursuant to the Common Stock Purchase Agreement, dated as
of the date hereof, between the Company and each Purchaser (the “Purchase
Agreement”).




The Company and each Purchaser hereby agrees as follows:




1.

Definitions.




Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:




“Advice” shall have the meaning set forth in Section 6(d).




“Effectiveness Date” means, with respect to any Registration Statement required
to be filed hereunder, the fifth Trading Day following the date on which the
Company is notified by the SEC that such Registration Statement will not be
reviewed or is no longer subject to further review and comments.




“Effectiveness Period” shall have the meaning set forth in Section 2(a).




“Event” shall have the meaning set forth in Section 2(b).




“Event Date” shall have the meaning set forth in Section 2(b).




“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, the 45th calendar day following the Closing Date and, with respect to
any additional Registration Statements which may be required pursuant to Section
3(c), the earliest practical date on which the Company is permitted by SEC
Guidance to file such additional Registration Statement related to the
Registrable Securities.




“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.




“Indemnified Party” shall have the meaning set forth in Section 5(c).




“Indemnifying Party” shall have the meaning set forth in Section 5(c).




“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.




“Losses” shall have the meaning set forth in Section 5(a).




“Plan of Distribution” shall have the meaning set forth in Section 2(a).




“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.




“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.








40




--------------------------------------------------------------------------------

“Registrable Securities” means, as of any date of determination, (a) all Shares,
(b) all Warrant Shares then issuable upon exercise of the Warrants and (c) any
securities issued or then issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing;
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (a) a Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the SEC under the
Securities Act and such Registrable Securities have been disposed of by the
Holder in accordance with such effective Registration Statement, (b) such
Registrable Securities have been previously sold in accordance with Rule 144, or
(c) such securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144, as
reasonably determined by the Company, upon the advice of counsel to the Company.




“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 3(c), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.




“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.




“Rule 424” means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.




“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
3(a).




“SEC Guidance” means (i) any publicly-available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and (ii)
the Securities Act.




“Trading Day” means a day on which the principal Trading Market is open for
trading.




“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange, the OTCQX, OTCQB, OTCPink or the OTC
Bulletin Board (or any successors to any of the foregoing).




2.

Shelf Registration.




(a)

On or prior to each Filing Date, the Company shall prepare and file with the SEC
a Registration Statement covering the resale of all or such maximum portion of
the Registrable Securities as permitted by SEC Guidance (provided that, the
Company shall use diligent efforts to advocate with the SEC for the registration
of all of the Registrable Securities in accordance with the SEC Guidance,
including without limitation, Compliance and Disclosure Interpretation 612.09)
that are not then registered on an effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415.  Each
Registration Statement filed hereunder shall be on the appropriate form under
the Securities Act and shall contain (unless otherwise directed by at least a
majority in interest of the Holders) substantially the “Plan of Distribution”
attached hereto as Annex A.  Subject to the terms of this Agreement, the Company
shall use commercially reasonable efforts to cause a Registration Statement
filed hereunder to be declared effective under the Securities Act as promptly as
reasonably practicable after the filing thereof, but in any event prior to the
applicable Effectiveness Date, and shall use commercially reasonable efforts to
keep such Registration Statement continuously effective under the Securities Act
until all Registrable Securities covered by such Registration Statement (i) have
been sold, thereunder or pursuant to Rule 144, or (ii) (A) may be sold without
volume or manner-of-sale restrictions pursuant to Rule 144 and (B) (I) may be
sold without the requirement for the Company to be in compliance with the
current public information requirement under Rule 144 or (II) the Company is in
compliance with the current public information requirement under Rule 144 (the
“Effectiveness Period”).  The Company shall promptly notify the Holders via
facsimile or by e-mail of the effectiveness of a Registration Statement.  The
Company shall, on the Trading Day after the effective date of such Registration
Statement, file a final Prospectus with the SEC as required by Rule 424.
 Notwithstanding any other provision of this Agreement, if any SEC Guidance sets
forth a limitation on the number of Registrable Securities permitted to be
registered on a particular Registration Statement (and notwithstanding that the
Company used diligent efforts to advocate with the SEC for the registration of
all or a greater portion of Registrable Securities), unless otherwise directed
in writing by a Holder as to its Registrable Securities, the number of
Registrable Securities to be registered on such Registration Statement will
first be reduced by Registrable Securities represented by Warrant Shares
(applied, in the case that some Warrant Shares may be registered, to the Holders
on a pro rata basis based on the total number of unregistered Warrant Shares
held by such Holders).

 





41




--------------------------------------------------------------------------------



(b)

If: (i) the Initial Registration Statement is not filed on or prior to its
Filing Date, or (ii) the Initial Registration Statement is not declared
effective by the earlier of (A) five Trading Days of the date that the Company
is notified (orally or in writing, whichever is earlier) by the SEC that such
Registration Statement will not be “reviewed” or will not be subject to further
review or (B) ninety (90) days after the Closing Date, or (iii) a Registration
Statement is not available for resales for more than twenty (20) consecutive
days or more than forty-five (45) days in any twelve (12) month period (any such
failure or breach being referred to as an “Event”, and for purposes of clause
(i) the date on which such Event occurs, and for purpose of clause (ii)(A) the
date on which such five (5) Trading Day period is exceeded, and for purpose of
clause (ii)(B) the date on which such ninety (90) day period is exceeded, and
for purpose of clause (iii), the date on which such twenty (20) or forty-five
(45) day period is exceeded, as applicable, being referred to as “Event Date”),
then, in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to 1%
of the aggregate purchase price paid by such Holder pursuant to the Purchase
Agreement for any unregistered Registrable Securities then held by such Holder;
provided, however, that the Company shall not be required to pay partial
liquidated damages to such Holder under this Section 2(b) in an aggregate amount
in excess of 3% of the aggregate Purchase Price paid by such Holder pursuant to
the Purchase Agreement.  The parties agree that the Company shall not be liable
for liquidated damages under this Agreement with respect to any unexercised
Warrants or Warrant Shares.  If the Company fails to pay any partial liquidated
damages pursuant to this Section in full within seven (7) days after the date
payable, the Company will pay interest thereon at a rate of 18% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Holder, accruing daily from the date such partial liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro rata basis for any portion of a month prior to the cure of an Event.




3.

Registration Procedures.




In connection with the Company’s registration obligations hereunder, the Company
shall:




(a)

Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference, but not including (i) any Exchange Act filing (including any
post-effective amendment filed solely to update the Registration Statement for
an Exchange Act filing) or (ii) any supplement or post-effective amendment to a
registration statement that is not related to such Holder’s Registrable
Securities), the Company shall (i) furnish to each Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders, and (ii) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act. The
Company shall not file a Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in good faith, provided that, the
Company is notified of such objection in writing no later than five (5) Trading
Days after the Holders have been so furnished copies of a Registration Statement
or one (1) Trading Day after the Holders have been so furnished copies of any
related Prospectus or amendments or supplements thereto. In the event that the
Company is prevented from making such filing on account of the objections
described in the previous sentence (provided that the Company uses commercially
reasonable efforts to address the objections described in the previous sentence
and to promptly file thereafter), the failure of the Company to make such filing
shall not be deemed a breach or default hereunder or otherwise with respect to
the Securities.  Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex B (a “Selling
Stockholder Questionnaire”) on a date that is not less than two (2) Trading Days
prior to the Filing Date or by the end of the fourth (4th) Trading Day following
the date on which such Holder receives draft materials in accordance with this
Section.   




(b)

(i) Prepare and file with the SEC such amendments, including post-effective
amendments, to a Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep a Registration Statement continuously
effective (subject to any requirement that a post-effective amendment be
declared effective by the SEC) as to the applicable Registrable Securities for
the Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities subject to any SEC Guidance that sets forth a
limitation on the number of Registrable Securities permitted to be registered on
a particular Registration Statement, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the SEC with respect to a Registration Statement or any
amendment thereto, and (iv) comply in all material respects with the applicable
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
during the applicable period in accordance (subject to the terms of this
Agreement) with the intended methods of disposition by the Holders thereof set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented.








42




--------------------------------------------------------------------------------



(c)

If during the Effectiveness Period, the number of Registrable Securities at any
time exceeds 100% of the number of shares of Common Stock then registered in a
Registration Statement, then the Company shall file as soon as reasonably
practicable, but in any case prior to the applicable Filing Date, an additional
Registration Statement covering the resale by the Holders of not less than the
number of such Registrable Securities.  




(d)

Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one (1) Trading Day prior to such filing) and (if requested by any such
Person) confirm such notice in writing no later than one (1) Trading Day
following the day (i)(A), when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed
(but not including (i) any Exchange Act filing (including any post-effective
amendment filed solely to update the Registration Statement for an Exchange Act
filing) or (ii) any supplement or post-effective amendment to a registration
statement that is not related to such Holder’s Registrable Securities), (B) when
the SEC notifies the Company whether there will be a “review” of such
Registration Statement and whenever the SEC comments in writing on such
Registration Statement, and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose, (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, Prospectus or other documents so that, in the case of a
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading and
(vi) of the occurrence or existence of any pending corporate development with
respect to the Company that the Company believes may be material and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of a Registration Statement or
Prospectus, provided that, any and all of such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law.




(e)

Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction.




(f)

Furnish to each Holder, upon request, without charge, at least one conformed
copy of each such Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC; provided, that any such item which is available on the
EDGAR system (or successor thereto) need not be furnished in physical form.




(g)

Subject to the terms of this Agreement, the Company hereby consents to the use
of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).




(h)

The Company shall cooperate with any broker-dealer through which a Holder
proposes to resell its Registrable Securities in effecting a filing with the
FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as requested
by any such Holder.








43




--------------------------------------------------------------------------------



(i)

Prior to any resale of Registrable Securities by a Holder, use commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from the
Registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement; provided, that, the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction.




(j)

If requested by a Holder, cooperate with such Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement,
of all restrictive legends, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holder may request.




(k)

Upon the occurrence of any event contemplated by Section 3(d), as promptly as
reasonably practicable under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus.  The Company will use commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is reasonably practicable.  The Company shall be entitled to
exercise its right under this Section 3(k) to suspend the availability of a
Registration Statement and Prospectus for a period not to exceed 90 calendar
days (which need not be consecutive days) in any 12-month period.




(l)

Comply with all applicable rules and regulations of the SEC in connection with
obtaining and maintaining the effectiveness of any Registration Statement
required to be filed and maintained with the SEC hereunder.




(m)

The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and the natural persons thereof that have voting and
dispositive control over such shares. During any periods that the Company is
unable to meet its obligations hereunder with respect to the registration of the
Registrable Securities solely because any Holder fails to furnish such
information within three (3) Trading Days of the Company’s request, any
liquidated damages that are accruing at such time as to such Holder only shall
be tolled and any Event that may otherwise occur solely because of such delay
shall be suspended as to such Holder only, until such information is delivered
to the Company.




4

Registration Expenses. All fees and expenses incident to the performance of or
compliance with, this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses of the Company’s counsel and independent
registered public accountants) (A) with respect to filings made with the SEC,
(B) with respect to filings required to be made with any Trading Market on which
the Common Stock is then listed for trading and (C) in compliance with
applicable state securities or Blue Sky laws reasonably agreed to by the Company
in writing (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any broker or similar commissions of any Holder or, except to
the extent provided for in the Purchase Agreement, any legal fees or other costs
of the Holders.








44




--------------------------------------------------------------------------------



5.

Indemnification.




(a)

Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of shares of Common Stock),
investment advisors and employees (and any other persons with a functionally
equivalent role of a person holding such titles, notwithstanding a lack of such
title or any other title) of each of them, each person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, members, stockholders, partners,
agents and employees (and any other persons with a functionally equivalent role
of a person holding such titles, notwithstanding a lack of such title or any
other title) of each such controlling person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to (1) any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Section 3(d)(iii)-(vi), the use by such
Holder of an outdated, defective or otherwise unavailable Prospectus after the
Company has notified such Holder in writing that the Prospectus is outdated,
defective or otherwise unavailable for use by such Holder and prior to the
receipt by such Holder of the Advice contemplated in Section 6(d).  The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding arising from or in connection with the transactions contemplated by
this Agreement of which the Company is aware.




(b)

Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) such Holder’s failure to comply
with the prospectus delivery requirements of the Securities Act or (y) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein
(in the case of any Prospectus or supplement thereto, in light of the
circumstances under which they were made) or necessary to make the statements
therein not misleading (i) to the extent, but only to the extent, that such
untrue statement or omission is contained in any information so furnished in
writing by such Holder to the Company specifically for inclusion in such
Registration Statement or such Prospectus or (ii) to the extent that such
information relates to such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in a Registration Statement (it being understood
that the Holder has approved Annex A hereto for this purpose), such Prospectus
or in any amendment or supplement thereto or (ii) in the case of an occurrence
of an event of the type specified in Section 3(d)(iii)-(vi), the use by such
Holder of an outdated, defective or otherwise unavailable Prospectus after the
Company has notified such Holder in writing that the Prospectus is outdated,
defective or otherwise unavailable for use by such Holder and prior to the
receipt by such Holder of the Advice contemplated in Section 6(d).  In no event
shall the liability of any selling Holder under this Section 5(b) be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.








45




--------------------------------------------------------------------------------



(c)

Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses reasonably incurred in connection with defense
thereof; provided that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
prejudiced the Indemnifying Party.




An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.




Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Trading Days of written notice thereof to
the Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.




(d)

Contribution. If the indemnification under Section 5(a) or 5(b) is unavailable
to an Indemnified Party or insufficient to hold an Indemnified Party harmless
for any Losses, then each Indemnifying Party shall contribute to the amount paid
or payable by such Indemnified Party, in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.




The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
 Notwithstanding the provisions of this Section 5(d), no Holder shall be
required to contribute pursuant to this Section 5(d), in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission except in the case of fraud by such Holder.




The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties, provided that no amount shall be reimbursed more than once
in any event.








46




--------------------------------------------------------------------------------



6.

Miscellaneous.




(a)

Remedies.  In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  Each of
the Company and each Holder agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.




(b)

No Piggyback on Registrations. Except as set forth on Schedule III to the
Purchase Agreement, neither the Company nor any of its security holders (other
than the Holders in such capacity pursuant hereto) may include securities of the
Company in any Registration Statements other than the Registrable Securities.  




(c)

Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.




(d)

Discontinued Disposition.  By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(d)(iii) through (vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed.  The Company will use commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is reasonably practicable.  




(e)

Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority or more of the then outstanding Registrable Securities (including,
for this purpose any Registrable Securities issuable upon exercise or conversion
of any Security).  If a Registration Statement does not register all of the
Registrable Securities pursuant to a waiver or amendment done in compliance with
the previous sentence, then the number of Registrable Securities to be
registered for each Holder shall be reduced pro rata among all Holders and each
Holder shall have the right to designate which of its Registrable Securities
shall be omitted from such Registration Statement. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of a Holder or some Holders
and that does not directly or indirectly affect the rights of other Holders may
be given by such Holder or Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the first  sentence of this Section 6(e).




(f)

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.  




(g)

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
all of the Holders of the then outstanding Registrable Securities.  Each Holder
may assign their respective rights hereunder in the manner and as permitted
under Section 9(h) of the Purchase Agreement.




(h)

No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries has
entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  Neither the Company nor any of its Subsidiaries has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any person or entity that have not been
satisfied in full or waived with respect to any Registration Statement filed
under this Agreement.




(i)

Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.








47




--------------------------------------------------------------------------------



(j)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be determined in accordance with the
provisions of the Purchase Agreement.




(k)

Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.




(l)

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.




(m)

Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.




(n)

Independent Nature of Holders’ Obligations and Rights. The obligations of each
Holder hereunder are several and not joint with the obligations of any other
Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.




********************




(Signature Pages Follow)





48




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




VOLITIONRX LIMITED

 

By:

Name:  

Title:  




[SIGNATURE PAGE OF HOLDERS FOLLOWS]








49




--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO VOLITIONRX LIMITED REGISTRATION RIGHTS AGREEMENT]




Name of Holder: __________________________




Signature of Authorized Signatory of Holder: __________________________




Name of Authorized Signatory: _________________________




Title of Authorized Signatory: __________________________




[SIGNATURE PAGES CONTINUE]





50




--------------------------------------------------------------------------------

Annex A




Plan of Distribution




The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.




The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:




·

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

·

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·

an exchange distribution in accordance with the rules of the applicable
exchange;

·

privately negotiated transactions;

·

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

·

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

·

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

·

a combination of any such methods of sale; and

·

any other method permitted by applicable law.




The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.




In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).




The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.




The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.




The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
 Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.








51




--------------------------------------------------------------------------------

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.




In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.




We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.




We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which all of the shares may be sold without restriction pursuant to Rule 144 of
the Securities Act.





52




--------------------------------------------------------------------------------

Annex B




VOLITIONRX LIMITED




Selling Stockholder Notice and Questionnaire




The undersigned beneficial owner of shares of common stock (the “Registrable
Securities”) of VolitionRX Limited, a corporation organized under the laws of
the State of Delaware (the “Company”), understands that the Company has filed or
intends to file with the Securities and Exchange Commission (the “SEC”) a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement (the “Registration Rights Agreement”) to which
this document is annexed.  A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below.  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.




Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.




NOTICE




The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.





53




--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE




1.

Name.




(a)

Full Legal Name of Selling Stockholder




 

 




(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:




 

 




(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):




 

 




2.

Address for Notices to Selling Stockholder:




_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

Telephone:
________________________________________________________________________

Fax:_________________________________________________________________________________

email:________________________________________________________________________________

Contact
Person:____________________________________________________________________




3.

Broker-Dealer Status:




a) Are you a broker-dealer?




Yes      . No      .




b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?




Yes      . No      .




Note:

If “no” to Section 3(b), the SEC’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.




c) Are you an affiliate of a broker-dealer?




Yes      . No      .




d) If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?




Yes      . No      .




Note:

If “no” to Section 3(d), the SEC’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.








54




--------------------------------------------------------------------------------



4.

Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.




Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.




a) Type and Amount of other securities beneficially owned by the Selling
Stockholder:




 

 

 




5.

Relationships with the Company:




Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.




State any exceptions here:




 

 

 




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.




By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.




IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.




Date:

 

Beneficial Owner:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:




PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:








55


